per curiam:
Una vez más nos enfrentamos a la actitud displicente de un miembro de la clase togada de nuestro país que ha optado por ignorar los requerimientos que, con relación a una queja, ha hecho el Procurador General de Puerto Rico. Reiteramos nuestro rechazo a este patrón de dejadez e indiferencia hacia las comunicaciones relaciona-das con investigaciones disciplinarias y advertimos que no vacilaremos al imponer sanciones severas a aquellos abo-gados que continúen observando dicho comportamiento.
I
El 1ro de diciembre de 2003 la jueza Gladys Torregrosa De la Rosa, del Tribunal de Primera Instancia, Sala Superior de Aguadilla, nos remitió una copia de varios docu-mentos relacionados con el caso Alicea Soto v. SMC, Inc, Núm. ADP2000-0184, para que nos expresáramos sobre una posible violación a los cánones del Código de Ética Profesional por parte del Ledo. Carlos R. Ortiz Alvarez.(1) Luego de examinar los referidos documentos, mediante una resolución emitida el 20 de febrero de 2004 referimos el asunto a la Oficina del Procurador General para que realizara la investigación y el informe correspondientes.
Así las cosas, el Procurador General de Puerto Rico nos informó que el Ledo. Carlos R. Ortiz Alvarez no ha contes-*248tado el requerimiento hecho por su oficina para que se ex-presara con relación a la queja presentada.(2) Asimismo, nos informó que había remitido copia del expediente de la queja al Hon. Pedro G. Goyco Amador, Fiscal General de Puerto Rico, para que éste investigara la posible comisión de delito por parte del querellado en vista de la seriedad de los hechos que se le imputan al licenciado Ortiz Álvarez.(3)
hH H-i
En reiteradas ocasiones hemos expresado que la naturaleza pública de la profesión de abogado impone a la clase togada la más estricta observancia a los requerimientos relacionados con las investigaciones sobre asuntos disciplinarios. In re Pérez Brasa, 155 D.P.R. 813 (2001); In re Lassalle Pérez, 153 D.P.R. 368 (2001); In re Ríos Acosta I, 143 D.P.R. 128, 135 (1997). Asimismo, hemos destacado la importancia de la función investigativa que realiza la Oficina del Procurador General de Puerto Rico con relación a las quejas referentes a posibles violaciones a los cánones del Código de Ética Profesional. In re Albizu Merced, 136 D.P.R. 126, 132 (1994).
Como es sabido, la Oficiná del Procurador General de Puerto Rico desempeña un papel de suma importancia en el descargo de nuestra facultad de reglamentar la profesión de abogado. In re Pagán Ayala, 115 D.P.R. 814, 816 (1984). Una de las funciones principales de dicha oficina es la de investigar las quejas sobre posibles violacio-*249nes a los cánones del Código de Ética Profesional por parte de los miembros de la profesión legal, ya sean estas inves-tigaciones ordenadas por este Tribunal o producto de que-jas de ciudadanos que directamente acuden ante dicho funcionario.
Como norma general, al realizar estas investigaciones el Procurador General se comunica con el abogado en cuestión para requerirle que se exprese respecto a la queja presentada. Sobre este particular, hemos sido enfáticos al resolver que "la pronta y responsable atención por parte de los abogados a esta clase de comunicaciones provenientes de la Oficina del Procurador General de Puerto Rico es de vital y necesaria importancia en relación con nuestra función de reglamentar la profesión”. In re Pagán Ayala, ante, pág. 816. Asimismo, hemos expresado que la Oficina del Procurador General constituye el “brazo investigativo” de este Tribunal en casos de conducta profesional y que la voluntaria y temeraria desatención de los abogados a esta clase de comunicación tiene el mismo efecto disruptivo en nuestra función reguladora de la profesión que cuando se desatiende una orden emitida directamente por este Tribunal.
A tono con lo anterior, hemos sido enérgicos al puntualizar que no dudaremos en suspender del ejercicio de la abogacía a aquellos abogados que, sin una oportuna excusa válida, incumplan con los requerimientos del Procurador General de Puerto Rico respecto a una investigación de una queja presentada en su contra. En ese sentido, es importante reiterar que, independientemente de los méritos de las quejas presentadas en contra de un abogado, éste tiene la obligación ineludible de responder sin demora a los requerimientos de la Oficina del Procurador General. In re Pérez Brasa, ante; In re Ríos Acosta I, ante, pág. 135; In re Izquierdo, 126 D.P.R. 202, 205 (1990). Tal y como hemos señalado, el ignorar estos requerimientos constituye una falta ética separada y distinta a los méritos de la *250queja, que conlleva la imposición de sanciones disciplina-rias severas. Véanse, además: In re Oquendo Carrasquillo, 117 D.P.R. 417, 418 (1986); In re Izquierdo, ante, pág. 205; In re Álvarez Meléndez, 129 D.P.R. 495, 498 (1991).
h — I h — i i — i
La actitud de dejadez y desidia demostrada por el abo-gado Carlos R. Ortiz Álvarez ante la comunicación cursada por el Procurador General no puede, de forma alguna, ser avalada ni tolerada por este Tribunal. Su conducta revela una gran fisura del buen carácter que debe exhibir todo miembro de la profesión legal. Dicho proceder constituye un acto de indisciplina, falta de respeto y contumacia hacia los procesos disciplinarios que, definitivamente, no esta-mos dispuestos a tolerar.
Por los fundamentos antes expresados, se decreta la sus-pensión indefinida e inmediata de Carlos R. Ortiz Alvarez del ejercicio de la abogaca en nuestra jurisdicción. (4)

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez no intervienen.

 Éste fue admitido por este Tribunal al ejercicio de la abogacía el 6 de junio de 1983 y al del notariado el 19 de julio de 1983.


 Mediante Informe de 21 de abril de 2004.


 En vista de ello, nos solicitó que paralizáramos la queja de epígrafe hasta que la Oficina del Fiscal General realizara su investigación. Luego de un ponderado análisis de los hechos de este caso, resolvemos que no procede la paralización solicitada. Ello, considerando que el licenciado Ortiz Álvarez ha infringido una de las normas fundamentales que rigen los procedimientos disciplinarios: ha ignorado los requerimientos del Procurador General, los cuales fueron realizados por este funcio-nario a instancia nuestra.


(4) Debe señalarse que existen dos quejas adicionales, en etapa de investigación, en las cuales se le imputa al licenciado Ortiz Álvarez la supuesta comisión de hechos graves, análogos a los del presente caso, que de ser probadas conllevarían su sepa-ración permanente del ejercicio de la profesión de abogado.
Nos referimos a los casos AB-2003-60 y AB-2004-96, constancia de los cuales deberán ser unidas al expediente personal del querellado. El Procurador General deberá mantenernos informados del resultado de las investigaciones que actual-mente lleva a cabo el Fiscal General de Puerto Rico en relación con estos casos.